DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/28/2020 has been entered. Claims 1-23 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 08/07/2020.

Election/Restrictions
Claim 19, which is dependent on a now allowable claim 18, has been rejoined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hairston on 02/11/2020.
The application has been amended as follows: 
1. (Currently Amended) An antenna apparatus, comprising: 
a ground layer;
a feed line disposed in a position lower in a vertical direction than a position of the ground layer; and
an antenna structure comprising:
a first radiation part connected to one end of the feed line and configured to provide a first electromagnetic plane in a first direction, and 
a second radiation part connected to the first radiation part, configured to provide a second electromagnetic plane in a second direction, and disposed such that at least a portion of the second radiation part is disposed in a position higher in the vertical direction than the position of the ground layer and overlaps the ground layer in the vertical direction,
wherein the first electromagnetic plane comprises stacked patterns stacked on each other and vias electrically connecting the stacked patterns to each other.

2. (Canceled)

9. (Currently Amended) The antenna apparatus according to claim 1, further comprising: 
a second feed line disposed in a position lower in the vertical direction than the position of the ground layer; and
a second antenna structure comprising:
a third radiation part connected to one end of the second feed line and configured to provide a third electromagnetic plane in the first direction, and 
a fourth radiation part connected to the third radiation part, configured to provide a fourth electromagnetic plane in the second direction, and disposed such that at least a portion of the fourth radiation part is located in a position higher in the vertical direction than the position of the ground layer,
wherein the first radiation part and the third radiation part have structures extending in directions away from each other.

15. (Currently Amended) The antenna apparatus according to claim 9, further comprising:
a third feed line disposed in a position lower in the vertical direction than the position of the ground layer;
a third antenna structure comprising:
a fifth radiation part connected to one end of the third feed line and configured to provide a fifth electromagnetic plane in the first direction, and 
a sixth radiation part connected to the fifth radiation part, configured to provide a sixth electromagnetic plane in the second direction, and disposed such that at least a portion of the sixth radiation part is located in a position higher in the vertical direction than the position of the ground layer; and
a shield structure disposed in a position higher in the vertical direction than the position of the ground layer, configured to laterally block at least a portion of the second radiation part and at least a portion of the sixth radiation part of the third antenna structure, and configured to laterally surround at least a portion of the second radiation part and at least a portion of the sixth radiation part, respectively.

16. (Canceled)

17. (Canceled)

18. (Currently Amended) An antenna apparatus, comprising: 
a first feed line;
a first antenna structure comprising:
a first radiation part connected to an end of the first feed line and configured to provide a first electromagnetic plane, and 
a second radiation part connected to the first radiation part, configured to provide a second electromagnetic plane perpendicular to the first electromagnetic plane; and
a ground layer disposed in a position between a position of the first feed line in a first direction and a position of the second radiation part in the first direction, and having a surface in a plane parallel to the second electromagnetic plane,
wherein the second radiation part overlaps the ground layer in the first direction,
wherein the first direction is perpendicular to the second electromagnetic plane and the surface of the ground layer, and
wherein the first electromagnetic plane comprises stacked patterns stacked on each other and vias electrically connecting the stacked patterns to each other.

24. (New)  An antenna apparatus, comprising: 
a ground layer;
a feed line disposed in a position lower in a vertical direction than a position of the ground layer;
a second ground layer disposed in a position lower in the vertical direction than the position of the feed line; and
an antenna structure comprising:
a first radiation part connected to one end of the feed line and configured to provide a first electromagnetic plane in a first direction,
a second radiation part connected to the first radiation part, configured to provide a second electromagnetic plane in a second direction, and disposed such that at least a portion of the second radiation part is disposed in a position higher in the vertical direction than the position of the ground layer and overlaps the ground layer in the vertical direction, and
a third radiation part connected to the first radiation part, configured to provide a third electromagnetic plane in a third direction, and disposed such that at least a portion of the third radiation part is disposed in a position lower in the vertical direction than the position of the second ground layer.

Allowable Subject Matter
Claims 1, 3-15, and 18-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 09/28/2020, as well as the claim amendments made above in the examiners amendment, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Ko et al. (US 2016/0043470), Lee et al. (US 2017/0018845), Ali et al. (US 2010/0127938) and the other cited references are all cited as teaching some elements of the claimed invention including a ground layer, a feed line, an antenna structure comprising a first radiation part and a second radiation part. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845